nm-t*
                               ELECTRONIC RECORD




COA#       02-12-00103-CR                          OFFENSE:        1


           Donald Gregory Stephenson v. The
STYLE:     state of Texas                          COUNTY:         Hood

COA DISPOSITION:       AFFIRMED                    TRIAL COURT:    355th District Court


DATE: 08/14/14                        Publish: N   TC CASE #:      CR11864




                           IN THE COURT OF CRIMINAL APPEALS


          Donald Gregory Stephenson v. The
STYLE:    State of Texas                                CCA#:
                                                                         nni'M
         PftO 5^                       Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:
                                                        JUDGE:

DATE:      W/f/6^/                                      SIGNED:                           PC:
              7    7
JUDGE:                                                  PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                              ELECTRONIC RECORD